                   Case 17-20708                 Doc 38           Filed 04/10/19 Entered 04/10/19 08:22:04                                      Desc Main
                                                                   Document     Page 1 of 11




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                Laquisha T. Leathers                                                            §           Case No. 17-20708
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 07/12/2017 . The undersigned trustee was appointed on 07/12/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               15,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                                 0.00
                                                  Bank service fees                                                                       0.00
                                                  Other payments to creditors                                                             0.00
                                                  Non-estate funds paid to 3rd Parties                                                    0.00
                                                  Exemptions paid to the debtor                                                           0.00
                                                  Other payments to the debtor                                                            0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               15,000.00

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-20708                  Doc 38          Filed 04/10/19 Entered 04/10/19 08:22:04                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 03/22/2018 and the
      deadline for filing governmental claims was 03/22/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,250.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,250.00 , for a total compensation of $ 2,250.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 7.20 , for total expenses of $ 7.20 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/27/2019                                     By:/s/STEVEN R. RADTKE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                          Page:       1
                                           Case 17-20708              Doc 38      Filed 04/10/19 Entered 04/10/19 08:22:04                                     Desc Main
                                                                                              FORM 1
                                                                          INDIVIDUALDocument     Page
                                                                                     ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                     RECORD
                                                                                                     ASSET CASES
                                                                                                                                                                                                           Exhibit A
Case No:              17-20708                           DRC             Judge:        Donald R Cassling                            Trustee Name:                      STEVEN R. RADTKE
Case Name:            Laquisha T. Leathers                                                                                          Date Filed (f) or Converted (c):   07/12/2017 (f)
                                                                                                                                    341(a) Meeting Date:               08/07/2017
For Period Ending:    03/27/2019                                                                                                    Claims Bar Date:                   03/22/2018


                                   1                                                  2                            3                             4                          5                             6

                         Asset Description                                          Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                             Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                    Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                              Exemptions,                                                                               Assets
                                                                                                            and Other Costs)

  1. 871 White Oak Lane                                                                     25,000.00                   25,000.00                                                15,000.00                          FA
     University Park Il 60484-0000 Will
  2. 3 Carrington Court                                                                    235,000.00                  235,000.00                                                       0.00                        FA
     Hazel Crest Il 60429-0000 Cook
  3. 2017 Toyota Camry Mileage: 5000 Location: 3 Carrington                                 23,667.00                   23,667.00                                                       0.00                        FA
     Court
  4. Household Goods & Furnishings                                                           2,500.00                        0.00                                                       0.00                        FA
  5. Clothes                                                                                    800.00                       0.00                                                       0.00                        FA
  6. Cash                                                                                        50.00                       0.00                                                       0.00                        FA
  7. Jp Morgan Hazel Crest, Il                                                                  350.00                       0.00                                                       0.00                        FA
  8. Axa Equitable New York, Ny                                                              4,000.00                        0.00                                                       0.00                        FA
  9. Metlife New York, Ny                                                                    4,200.00                        0.00                                                       0.00                        FA
 10. Family Support                                                                             900.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                    Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                     Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $296,467.00               $283,667.00                                                 $15,000.00                        $0.00
                                                                                                                                                                                     (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  12/2018 Trustee to sell right, title and interest in property for $15,000

  6/2018 Retained broker on 6/19/18 to sell property in University Park, IL

  5/2018 Trustee to employ broker to sell property in University Park, IL

  Possible sale of town home located at 871 White Oak Lane, University Park, IL



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 17-20708        Doc 38       Filed 04/10/19 Entered 04/10/19 08:22:04       Desc Main
                                                                         Document     Page 4 of 11
Initial Projected Date of Final Report (TFR): 06/30/2019    Current Projected Date of Final Report (TFR): 06/30/2019
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                         Page:           1
                                         Case 17-20708                 Doc 38 Filed 04/10/19
                                                                                           FORM 2Entered 04/10/19 08:22:04                                     Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-20708                                                                                                    Trustee Name: STEVEN R. RADTKE                                            Exhibit B
      Case Name: Laquisha T. Leathers                                                                                             Bank Name: Associated Bank
                                                                                                                         Account Number/CD#: XXXXXX6529
                                                                                                                                                  Checking
  Taxpayer ID No: XX-XXX4553                                                                                     Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/27/2019                                                                                    Separate Bond (if applicable):


       1                2                              3                                                 4                                                        5                   6                     7

Transaction Date    Check or                 Paid To / Received From                        Description of Transaction                  Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                            ($)
   01/29/19             1          Otubusin & Associates, P.C. IOLTA         Proceeds of sale of trustee's                               1110-000                $15,000.00                                $15,000.00
                                   Client Funds Account                      right, title and interest in real
                                   77 West Washington Street                 estate
                                   Suite 1204
                                   Chicago, IL 60602


                                                                                                                   COLUMN TOTALS                                 $15,000.00                 $0.00
                                                                                                                         Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                                   Subtotal                                      $15,000.00                 $0.00
                                                                                                                         Less: Payments to Debtors                     $0.00                $0.00
                                                                                                                   Net                                           $15,000.00                 $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                      Page Subtotals:                                                             $15,000.00                 $0.00
                                                                                                                                                                                                Page:           2
                                         Case 17-20708                 Doc 38 Filed 04/10/19
                                                                                           FORM 2Entered 04/10/19 08:22:04                            Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-20708                                                                                            Trustee Name: STEVEN R. RADTKE                                           Exhibit B
      Case Name: Laquisha T. Leathers                                                                                     Bank Name: Axos Bank
                                                                                                                 Account Number/CD#: XXXXXX0043
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX4553                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/27/2019                                                                           Separate Bond (if applicable):


       1                2                              3                                            4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
                                   No Transactions                                                                                                                                                      $0.00



                                                                                                           COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                           $0.00                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                   Page Subtotals:                                                             $0.00                $0.00
                                                                                                                                                           Page:     3
                                 Case 17-20708    Doc 38          Filed 04/10/19 Entered 04/10/19 08:22:04         Desc Main
                                                                   Document     Page 7 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0043 - Checking                                              $0.00                  $0.00                 $0.00
                                            XXXXXX6529 - Checking                                        $15,000.00                   $0.00            $15,000.00
                                                                                                         $15,000.00                   $0.00            $15,000.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $15,000.00
                                            Total Gross Receipts:                     $15,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                             Page Subtotals:                                       $0.00                $0.00
                  Case 17-20708              Doc 38        Filed 04/10/19 Entered 04/10/19 08:22:04            Desc Main
                                                            Document     Page 8 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-20708                                                                                                        Date: March 27, 2019
Debtor Name: Laquisha T. Leathers
Claims Bar Date: 3/22/2018


Code #     Creditor Name And Address           Claim Class        Notes                        Scheduled              Claimed            Allowed
           STEVEN R. RADTKE                    Administrative                                      $0.00             $2,250.00          $2,250.00
100        CHILL, CHILL & RADTKE, P.C.
2100       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                    Administrative                                       $0.00                $7.20              $7.20
100        CHILL, CHILL & RADTKE, P.C.
2200       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                    Administrative                                       $0.00            $2,812.50          $2,812.50
100        CHILL, CHILL & RADTKE, P.C.
3110       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
           STEVEN R. RADTKE                    Administrative                                       $0.00               $11.00            $11.00
100        CHILL, CHILL & RADTKE, P.C.
3120       79 WEST MONROE STREET
           SUITE 1305
           CHICAGO, IL 60603

           ,
1          U.S.Department Of Education         Unsecured                                       $91,297.00           $99,440.32         $99,440.32
300        C/O Fedloan Servicing
7100       P.O.Box 69184
           Harrisburg Pa 17106-9184


3          Pyod, Llc Its Successors And        Unsecured                                       $13,208.54           $13,208.54         $13,208.54
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
2          Tcf National Bank                   Secured            Claim Withdrawn             $265,951.00          $210,000.00              $0.00
400        Cohen Jutla Dovitz Makowka, Llc
4110       10729 W. 159Th Street
           Orland Park, Il 60467


           Case Totals                                                                        $370,456.54          $327,729.56        $117,729.56
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 1                      Printed: March 27, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-20708              Doc 38    Filed 04/10/19 Entered 04/10/19 08:22:04                Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 17-20708
     Case Name: Laquisha T. Leathers
     Trustee Name: STEVEN R. RADTKE
                         Balance on hand                                               $                15,000.00

               Claims of secured creditors will be paid as follows:

                                                             Allowed             Interim
                                                             Amount of           Payment to         Proposed
       Claim No. Claimant                     Claim Asserted Claim               Date               Payment
                    TCF National Bank-
       2            Withdrawn                $   210,000.00 $              0.00 $           0.00 $              0.00
                 Total to be paid to secured creditors                                 $                        0.00
                 Remaining Balance                                                     $                15,000.00


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: STEVEN R. RADTKE                    $       2,250.00 $                0.00 $        2,250.00
       Trustee Expenses: STEVEN R. RADTKE                $             7.20 $              0.00 $               7.20
       Attorney for Trustee Fees: STEVEN R.
       RADTKE                                            $       2,812.50 $                0.00 $        2,812.50
       Attorney for Trustee Expenses: STEVEN R.
       RADTKE                                   $                     11.00 $              0.00 $              11.00
                 Total to be paid for chapter 7 administrative expenses                $                 5,080.70
                 Remaining Balance                                                     $                 9,919.30


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 17-20708             Doc 38   Filed 04/10/19 Entered 04/10/19 08:22:04              Desc Main
                                             Document     Page 10 of 11




                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 112,648.86 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 8.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                         Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                       of Claim           to Date          Payment
                          U.S.Department Of
     1                    Education                  $        99,440.32 $              0.00 $          8,756.22
                          Pyod, Llc Its Successors
     3                    And Assigns As Assignee    $        13,208.54 $              0.00 $          1,163.08
                 Total to be paid to timely general unsecured creditors               $                9,919.30
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 17-20708              Doc 38   Filed 04/10/19 Entered 04/10/19 08:22:04           Desc Main
                                             Document     Page 11 of 11




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
